DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed March 2, 2022.  Currently, claims 1-8, 10-11, 13-16, 18-21 are pending.  

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

This action is FINAL. 
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant’s confirmed the election of the combination of all four loci in the reply filed on April 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicants did not provide any arguments for the traverse.

Priority
This application is a continuation of 16/456,423, filed June 28, 2019 and claims priority to provisional application 62/695,482, filed July 9, 2018.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 13-16, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, 18-19, 21 are directed to PCR amplifying “the genetic loci having each of SEQ ID NO: 1, 6, 11, and 16”.  The genetic loci lacks proper antecedent basis.  Further, SEQ ID NO: 1, 6, 11 and 16 do not appear to be within one loci.  The sequences are found on different chromosomes.  Applicant may wish to consider amending the claims to be directed to PCR amplifying four genetic loci wherein the four genetic loci comprise SEQ ID NO: 1, 6, 11 and 16, respectively. Step e could be 
Claim 10 has been amended to be directed to determining the methylation level at genetic loci each having the sequence of SEQ ID NO: 1, 6, 11 or 16.  It is noted Applicant elected the combination of four loci.  This claim has only been examined to the extent it reads on the elected invention.  The amendment to “or” raises clarity issues whether the claim is trying to claim each of the loci individually.  As discussed above, Applicant may wish to consider amending the claim to a method for determining the methylation at four genetic loci wherein the loci have the sequence comprising SEQ ID NO: 1, 6, 11 and 16, respectively.  Step c could be amended to require PCR amplifying four genetic loci where the genetic loci have the sequence of SEQ ID NO: 1, 6, 11,and 16.  The claim does not appear to clearly require determining the level of methylation as required by the preamble.  Step d could be amended to determining the sequence of the amplicons to determine the level of methylation.  Claim 20 is similarly unclear. 

	
Prior art of Interest
 Kim et al. (KR1498640, March 2015) teaches primers and a sequencing primer for cg06379435.  Kim also teaches BCAS4 may be used in forensic analysis.  The forward cg06379435 primer of Kim is shifted four nucleotides 3’ of the instant SEQ ID NO: 12.   The primers target the same region. The reverse primer of Kim comprises the complement of SEQ ID NO: 13 of the instant application.  The primer of Kim has one additional nucleotide on each the 5’ and 3’ end of the primer.  The pyrosequencing primer of Kim is located 5’ of SEQ ID NO: 23 and is the reverse complement. Kim teaches the cg06379435 site is blood specific.  
Madi et al.  (Electrophoresis, Vol. 33, pages 1736-1745, 2012) teaches determining tissue-specific DNA methylation patterns in forensic biofluids using bisulfite modification and pyrosequencing.  The panel of markers included ZC3H12D and BCAS4.  Table 1 illustrates the genes, the nucleotide sequence and the number of sites.  

    PNG
    media_image1.png
    174
    1355
    media_image1.png
    Greyscale


Silva et al. (Forensic Science International:  Genetics, Vol. 23, pages 55-63, February 1, 2016)
The same analysis is applicable to the BCAS4 sequence.  

    PNG
    media_image2.png
    120
    903
    media_image2.png
    Greyscale



Cho and McCord “Forensic applications of epigenetics” presentation May 20, 2018, slide 30. It is noted that this was available in the grace period, however the instant case has 3 inventors whereas the presentation has 2, therefore, there are not any additional authors and the exception applies. 

    PNG
    media_image3.png
    577
    777
    media_image3.png
    Greyscale


Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 11, 2022